In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Westchester County *448(Edlitz, J.), entered September 19, 2005, which denied her objections to an order of the same court (Cabanillas Thompson, S.M.) entered July 8, 2005, which, after a hearing, denied her petition for an upward modification of child support.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court providently exercised its discretion in denying the mother’s objections to the Support Magistrate’s determination that she failed to establish a substantial change in circumstances warranting an upward modification of child support (see Matter of Brescia v Fitts, 56 NY2d 132 [1982]; Matter of Roth v Bowman, 237 AD2d 447 [1997]). Schmidt, J.P., Santucci, Luciano and Rivera, JJ., concur.